Citation Nr: 0214535	
Decision Date: 10/17/02    Archive Date: 10/29/02

DOCKET NO.  98-18 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado



THE ISSUE

The propriety of an initial noncompensable (0 percent) rating 
for residuals of right knee arthrotomy with medial 
meniscectomy.  


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel.  


INTRODUCTION

The veteran had active service from June 1978 to August 1984 
and from January 1991 to June 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1996 rating decision by the RO 
that granted service connection for a status post right knee 
disability and assigned a noncompensable (0 percent) rating 
for this disability from July 5, 1995.  In this rating 
decision the RO denied service connection for ischemic 
colitis and for a cervical spine disability.  After the 
veteran was deemed to have filed a timely Notice of 
Disagreement with the RO's denial of service connection for 
these two disabilities, he was provided a statement of the 
case in September 1999.  He did not file a substantive appeal 
in regard to these matters, nor has he or his representative 
made any other argument with regard to these issues.  VA has 
taken no actions that could lead him to believe that these 
issues are on appeal.  They are therefore not properly before 
the Board at this time.

In November 2000, the Board remanded the issue of entitlement 
to an increased rating for a right knee disability to the RO 
for further development.  This issue is now again before the 
Board for further appellate consideration.  


FINDING OF FACT

The evidence of record shows that since the effective date of 
service connection, veteran's right knee disability is 
manifested by x-ray evidence of slight degenerative joint 
disease, and complaints of occasional morning stiffness, pain 
on climbing stairs, and an occasional "catch" in the knee 
without any limitation of motion, functional impairment, 
instability or subluxation.  



CONCLUSION OF LAW

The criteria for a compensable evaluation for a status post 
right knee disability have not been met during any period 
since the effective date of the grant of service connection.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71, Diagnostic 
Code 5257 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2002).  The VCAA eliminated 
the well-grounded requirement and modified VA's duties to 
notify and assist claimants.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (as amended).  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  It also includes new notification 
provisions.  Specifically, it requires VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In June 1998, the veteran was informed of the criteria for an 
increased rating for his right knee disability.  He was 
thereby informed of the evidence needed to substantiate his 
claim.  

In a March 2002 letter, he was informed of what evidence he 
was responsible for obtaining.  (It is noted that the veteran 
never responded to this letter.)  These documents, as well as 
the Board's November 2000 remand served to inform the veteran 
of the evidence needed to substantiate the current claims.  
It is also noted that the Board remand of November 2000 
informed the veteran of the provisions of 38 C.F.R. § 3.655 
pertaining to the consequences of failing to report for a VA 
examination.  

VA has undertaken to obtain all relevant evidence, and there 
is no question as to who is responsible for obtaining what 
evidence.  Further efforts to comply with the requirements of 
the VCAA have been frustrated by the veteran's failure to 
respond in any way to the March 2002 letter from the RO and 
by his refusal to appear for VA medical examinations 
scheduled in July and August 2002 to determine the current 
severity of his service connected right knee disability.  
Because of the lack of response, there is no reasonable 
possibility that further efforts could aid in substantiating 
the claim.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2002).  

                                                 I. Factual 
Basis 

Service medical records reveal that the veteran had 
originally injured his right knee while wrestling in the 9th 
grade.  During service, the veteran fell and again sustained 
an injury to the right knee in August 1979.  The diagnoses 
were probable tear of the medial meniscus of the right knee 
and an osteochondroma of the medial femoral condyle of the 
right knee.  The veteran underwent an arthrotomy and medial 
meniscectomy on his right knee during service.  

On VA examination in September 1995 the veteran related that 
he had injured his right knee in 1979.  He said that his knee 
had healed fairly well thereafter.  The veteran reported that 
he did have residual pain in the right knee on 
overutilization, although he was able to ski until he 
subsequently developed a cervical spine problem.  He said 
that he did have some degenerative joint disease in his right 
knee, although he had no daily stiffness and he experienced 
no changes in damp cold weather.  The veteran did not run, 
but he could walk for more than a mile.  

Examination of the right knee revealed no crepitus to passive 
flexion and extension.  The veteran could do a deep knee 
bend.  No effusion was identified.  Right knee motion was 
from 140 degrees of flexion to 0 degrees of extension.  The 
medial and lateral collateral ligaments were stable.  The 
Lachman's and McMurray's were negative.  An x-ray of the 
right knee revealed a tiny osteophyte on the superior aspect 
of the patella.  The diagnosis was status post arthrotomy, 
right knee with medial meniscectomy.  

On VA medical examination in January 1998, the veteran 
related that he had not had any further surgery on his right 
knee since that which was performed in the service.  He 
reported that he had an occasional "catch" in the right 
knee, but it did not buckle.  Pain climbing up and down 
stairs that was worse when climbing down was reported.  The 
veteran said that he could climb two or three flights of 
stairs and could walk two miles comfortably, but he did not 
run.  Morning stiffness in the knee was reported that was 
worse on cold days.  Examination of the right knee revealed a 
4-centimeter scar over the medial collateral ligament and a 
5-centimeter scar over the patella.  There was no crepitus on 
passive flexion and extension.  No warmth, swelling, or 
erythema was noted.  

The veteran was able to perform eight deep knee bends before 
fatiguing.  The medial and lateral collateral ligaments were 
stable.  The Lachman's and McMurray's tests were negative.  
Range of motion was 140 degrees of flexion to 0 degrees of 
extension.  It was noted that the veteran did not experience 
any excessive pain, incoordination, fatigue or weakness in 
the right knee.  There was no additional limitation of motion 
due to exacerbations of knee symptoms.  

In the Board's remand of November 2002 it was noted that the 
veteran underwent a VA orthopedic examination of his right 
knee disability in January 1998.  It was also noted that the 
examiner who conducted this evaluation did not have access to 
the veteran's clinical records, and that the veteran, a 
medical doctor, asserted that the examination was not 
adequate to determine the current severity of his right knee 
disorder.  Accordingly, the Board instructed the RO to afford 
the veteran an additional VA orthopedic examination to more 
accurately assess the degree of severity of his right knee 
disability.  In particular, the Board requested that the VA 
orthopedic examination adequately address functional 
limitations due to knee pain under the provisions of 
38 C.F.R. §§ 4.40 and 4.45 as mandated by the United States 
Court of Appeals for Veterans Claims in DeLuca v. Brown, 8 
Vet. App. 202, 206 (1995).

Pursuant to the Board's remand, the veteran was scheduled for 
VA examinations in July and August 2002.  The record contains 
a computer-generated document that indicates that the veteran 
failed to report for either of these examinations.
Under the provisions of 38 C.F.R. § 3.655(a)(b) (2002):

When entitlement or continued entitlement 
to a benefit cannot be established or 
confirmed without a current VA 
examination or reexamination and a 
claimant, without good cause, fails to 
report for such an examination or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by the VA.  

(b) Original or reopened claim, or claim 
for increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit that was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  
38 C.F.R. § 3.655.

As indicated above, the veteran, without any explanation, 
failed to appear for a VA examination of his right knee 
disability scheduled for July 2002 and again failed to appear 
for an examination in August 2002.  Such examinations were 
necessary because there was no contemporaneous examination in 
which the veteran's medical records were reviewed.  38 C.F.R. 
§ 4.1 (2001) (requiring that in examinations to evaluate 
disability, the disability be viewed in relation to its 
history).  Additionally, these examinations were necessary to 
evaluate the veteran's knee disabilities in accordance with 
38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, supra.  

In Fenderson v. West,  12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
there is a distinction between an original claim and a claim 
for an increased rating.  The Court also held that the rule 
from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance"), is not 
applicable to the assignment of an initial rating for 
disability following an initial award of service connection 
for that disability.  Rather, at the time of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found-a practice known as staged 
ratings.  As the appeal involves a rating assigned in 
connection with a grant of service connection, the Board will 
consider whether staged ratings are warranted.

Disability evaluations are based on the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155.  Separate rating codes 
identify the various disabilities.  38 C.F.R. § Part 4 
(2001).  In determining the current level of impairment, the 
disability must be considered in the context of the whole-
recorded history, including the service medical records.  
38 C.F.R. §§ 4.2, 4.41 (2001).  Where the minimum schedular 
evaluation requires residuals and the schedule does not 
provide a noncompensable evaluation, a noncompensable 
evaluation will be assigned when the required residuals are 
not shown.  38 C.F.R. § 4.31 (2002).  

The veteran has been shown to have arthritis in the right 
knee and therefore, separate ratings based on arthritis and 
knee instability per the opinion of the VA General Counsel 
dated July 1, 1997 (VAOPGCPREC 23-97) are for consideration 
in this case.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5257, a 10 percent evaluation is provided when there is 
slight lateral instability or recurrent subluxation.  A 20 
percent rating is assigned under Diagnostic Code 5257.  
However, since no evidence of these symptoms has been 
clinically demonstrated since the effective date of service 
connection, the veteran does not meet the criteria for a 
compensable evaluation under Diagnostic Code 5257.  

Since the veteran does not have ankylosis or, removal or 
dislocation of the semilunar cartilage in the left knee or, 
impairment of the tibia and fibula in the left knee, the 
provisions of 38 C.F.R§ 4.71(a), Part 4, Diagnostic Codes 
5256, 5258, 5259, and 5262 are not for application.  

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2002), arthritis in the right knee is evaluated on the 
basis of limitation of motion under Diagnostic Codes 5260-
5261.  When, however, the limitation of motion in the 
affected joint is non compensable under the applicable codes 
a rating of 10 percent is for application for each major 
joint affected by limitation of motion to be combined not 
added under Diagnostic Code 5003.  In the absence of 
limitation of motion a 10 percent rating shall be assigned if 
there is X-ray evidence of degenerative arthritis in 2 or 
more major joint groups or 2 or more minor joint groups.  

Under the provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5260-5261 (2002), limitation of leg flexion to 60 degrees and 
limitation of leg extension to 5 degrees warrants a 
noncompensable (0 percent) evaluation.  Limitation of leg 
flexion to 45 degrees and limitation of leg extension to 10 
degrees warrants a 10 percent evaluation.  

The examiners on the two VA examinations of the right knee 
conducted since the effective date of service connection have 
reported that the veteran's range of motion was from 0 to 140 
degrees.  The normal range of knee motion is from 0 to 140 
degrees.  38 C.F.R. § 4.71, Plate II (2001).  Thus the 
evidence indicates that the veteran has no limitation of 
motion in his right knee.  Moreover, the examiners who 
conducted these examinations did not describe functional 
impairment that would equate to even a compensable level of 
limitation of motion.  38 C.F.R. §§ 4.40, 4.45.  

The examiners reported that there was no excessive pain, 
incoordination, fatigue or weakness in the right knee.  In 
addition, there was no additional limitation of motion due to 
exacerbations of knee symptoms and no warmth, swelling, or 
erythema in the right knee was reported.  Thus, even with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45, and Deluca v. Brown, disability of the extent shown by 
the evidence3 currently of record does not warrant a 
compensable rating for the veteran's right knee disorder 
under any appropriate diagnostic criteria.  Accordingly a 
compensable initial disability evaluation for the veteran's 
service connected right knee disorder must be denied.  

The noncompensable (0 percent) rating currently in effect for 
the veteran's right knee disability represents the most 
disabling this disorder has been since the date of the claim 
for service connection for his right knee disability, which 
in this case is July 5, 1995.  Accordingly, staged ratings 
for the right knee disorder are not warranted.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  


ORDER

Entitlement to an initial compensable rating for or residuals 
of right knee arthrotomy with medial meniscectomy is denied.  


		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

